DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

3.	Claims 1-16 and 18-21 are pended. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-4,7-12, 15,16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0196640 hereinafter referred to as Wang) in view of Yao et al. (US 2021/0037400 hereinafter referred to as Yao).

Regarding claim 1,
Wang teaches:
“ A method for trace management, comprising: on a managed object instance, in response to receiving a request for a trace session from a trace user, determining the trace session associated with the managed object instance” (Wang [0073][0024], determining trace session  of end-to-end (E2E) service call based on received trace activation message which contains trace reference, a starting triggering event, a strop triggering event etc. Receive the trace activation message from element manager server).
“generating a trace recording session in the trace session, the trace recording session indicating an event occurring after the request is received, the trace recording session being associated with the trace session” (Wang [0073], starting the trace recording session for the E2E when the triggering event occurs. The triggering event already known from the received trace activation message before the recording begin).
a trace message in the trace recording session, the trace record being associated with the trace recording session; and “ (Wang [0062], recording all relevant data from the recording session).
“generating a trace report at least partially based on the trace record, the trace report being associated with the managed object instance” (Wang [0062], preparing a file based on the relevant data from the recording session of the E2E call).
Wang teaches a creating trace session for E2E call as disclosed above. However, Wang is silent regarding “ a managed object instance” 
Yao teaches observing identifying coverage issue associated with managed object instance (MOI) cell (Yao [0102]). The coverage issue can be from  Minimization of Drive Test (MDT), Radio Link Failure (RLF) performance obtained from Network Slice Subnet Instances (NSSIs) etc. (Yao [0071]).
Both Wang and Yao teach detecting network performance therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to monitor coverage performance of  particular managed object instance as disclosed by Yao, such inclusion has an advantage to identify the MOIs of the cell affected by the detected coverage issue to take recommended action to resolve the coverage issue (Yao [0012]).

Regarding claim 9,
Wang teaches:
“An apparatus for trace management, comprising:” (Wang [0169], Element management entity).
on a managed object instance, in response to receiving a request for a trace session from a trace user, determining the trace session associated with the managed object instance” LEGAL02/40603709v1In re: Jing PING, et al.Inter'l Appl. No.: PCT/CN2018/115332(Wang [0073][0024], determining trace session  of end-to-end (E2E) service call based on received trace activation message which contains trace reference, a starting triggering event, a strop triggering event etc. Receive the trace activation message from element manager server).
“Amdt dated: May 13, 2021generating a trace recording session in the trace session, the trace recording session indicating an event occurring after the request is received, the trace recording session being associated with the trace session; (Wang [0073], starting the trace recording session for the E2E when the triggering event occurs. The triggering event already known from the received trace activation message before the recording begin).
“generating a trace record at least partially based on a trace message in the trace recording session, the trace record being associated with the trace recording session; and “(Wang [0062], recording all relevant data from the recording session).
“generating a trace report at least partially based on the trace record, the trace report being associated with the managed object instance.” (Wang [0062], preparing a file based on the relevant data from the recording session of the E2E call).
Wang does not explicitly disclose “at least one processor; and at least one memory including computer program codes; the at least one memory and the computer program codes are configured to, with the at least one processor “ 
Wang teaches a creating trace session for E2E call as disclosed above. However, Wang is silent regarding “ a managed object instance”. Furthermore, Wang does not explicitly disclose “at least one processor; and at least one memory including computer program codes; the 
Yao teaches: “ at least one processor; and at least one memory including computer program codes; the at least one memory and the computer program codes are configured to, with the at least one processor” (Yao [0052], a processor and software).
Yao teaches observing identifying coverage issue associated with managed object instance (MOI) cell (Yao [0102]). The coverage issue can be from  Minimization of Drive Test (MDT), Radio Link Failure (RLF) performance obtained from Network Slice Subnet Instances (NSSIs) etc. (Yao [0071]).  
Both Wang and Yao teach detecting network performance. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to monitor coverage performance of  particular managed object instance as disclosed by Yao, such inclusion has an advantage to identify the MOIs of the cell affected by the detected coverage issue to take recommended action to resolve the coverage issue (Yao [0012]).

Regarding claim 18,
Wang teaches:
 “at least on a managed object instance, in response to receiving a request for a trace session from a trace user, determining the trace session associated with the managed object instance” (Wang [0073][0024], determining trace session  of end-to-end (E2E) service call based on received trace activation message which contains trace reference, a starting triggering event, a strop triggering event etc. Receive the trace activation message from element manager server).
LEGAL02/40603709v1In re: Jing PING, et al.“Inter'l Appl. No.: PCT/CN2018/115332“Amdt dated: May 13, 2021generating a trace recording session in the trace session, the trace recording session indicating an event occurring after the request is received, the trace recording session being associated with the trace session” (Wang [0073], starting the trace recording session for the E2E when the triggering event occurs. The triggering event already known from the received trace activation message before the recording begin).
“generating a trace record at least partially based on a trace message in the trace recording session, the trace record being associated with the trace recording session; and” (Wang [0062], recording all relevant data from the recording session).
“generating a trace report at least partially based on the trace record, the trace report being associated with the managed object instance.” (Wang [0062], preparing a file based on the relevant data from the recording session of the E2E call).
Wang teaches a creating trace session for E2E call as disclosed above. However, Wang is silent regarding “ a managed object instance” 
Yao teaches observing identifying coverage issue associated with managed object instance (MOI) cell (Yao [0102]). The coverage issue can be from  Minimization of Drive Test (MDT), Radio Link Failure (RLF) performance obtained from Network Slice Subnet Instances (NSSIs) etc. (Yao [0071]).
Yao teaches “A non-transitory computer readable medium comprising program instructions for causing an apparatus to perform “ (Yao [0052], A machine readable medium in which software stored) .


Regarding claims 2, and 10, the combination of Wang and Yao teaches all the limitations of claims 1 and 9. 
Wang teaches:
 “ wherein the trace session is associated with at least one of the following: Subscriber and Equipment trace; Service Level Trace; Cell Traffic Trace; Minimization of Drive Test, MDT; Radio Link Failure, RLF; and Radio Connection Establishment Failure, RCEF” (Wang [0015] discloses at least the trace session for subscriber, such as IMSI,  trace session for UE such as IMEI, IMEI (SV) etc.)
In addition, Yao discloses performance measurements associated with  MDT, RLF, RCEF etc. (Yao [0071]).

Regarding claim 3,11,19,  the combination of Wang and Yao teaches all the limitations of claims 1,9, and 18.
Wang teaches:
“wherein determining the trace session comprises: creating a trace session object based on trace parameters obtained from the request, the trace parameters indicating attributes of the (Wang [0073], trace extensions filed based on trace activation message in which trace control and configuration parameters are included in the activation message).

Regarding claims 4,12, and 20 the combination of Wang and Yao teaches all the limitations of claims 1,9 and 18. 
Wang teaches:
“further comprising: propagating trace parameters for a further trace session of a further managed object instance, the trace parameters indicating attributes of the trace session” (Wang [0073], sending  the configuration parameters toward a next network element). 

Regarding claims 7, 15, the combination of Wang and Yao teaches all the limitations of claims 1and 9.
Wand does not explicitly teach
“ further comprising: reporting notification in a case of one of the following: creating or deleting an object associated with the trace session; creating or deleting an object associated with the trace recording session creating or deleting an object associated with the trace record; and creating or deleting an object associated with the trace report.  
Yao teaches:
“ further comprising: reporting notification in a case of one of the following: creating or deleting an object associated with the trace session; creating or deleting an object associated with the trace recording session creating or deleting an object associated with the trace record; and creating or deleting an object associated with the trace report” (Yao [0100][0101]-[0102], nidification  regarding  creations or changes of MOI affecting RAN coverage. Sending notification of analytics report file in which a recommended action included about creation of new cells, beams etc.).
Both Wang and Yao teach detecting network performance. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to send a notification when analytic report is ready as disclosed by Yao, such notification helps to deliver the repot to a consumer who have subscribed to the analytic reports on coverage issues (Yao [0101]). 

Regarding claims 8, 16, the combination of Wang and Yao teaches all the limitations of claims 1 and 9.
Wang does not teach:
“wherein the managed object instance corresponds to at least one of: a Managed Function; a Managed Element; a sub-network; and a managed object instance inherited from one of the Managed Function, the Managed Element and the sub-network.”
Yao teaches 
“wherein the managed object instance corresponds to at least one of: a Managed Function; a Managed Element; a sub-network; and a managed object instance inherited from one of the Managed Function, the Managed Element and the sub-network.” (Yao [0105][0080], the MOIs related to cells affected by the coverage issue. The coverage issue includes plurality of network issues that degrade the network performance). 
Both Wang and Yao teach detecting network performance. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include a feature to identify coverage issue associated with MOI of .

5.	Claims 5, 6,13,14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0196640 hereinafter referred to as Wang) in view of Yao et al. (US 2021/0037400 hereinafter referred to as Yao), and further in view Schmidt et al. (US 2015/0109939 hereinafter referred to as Schmidt). 

Regarding claims 5, 13, 21 the combination of Wang and Yao teaches all the limitations of claims 1, 9 and 18.
Wang does not teach:
“ further comprising: in response to receiving a request for retrieving the trace report from the trace user, transmitting the trace report to the trace user” 
Schmidt teaches :
“ further comprising: in response to receiving a request for retrieving the trace report from the trace user, transmitting the trace report to the trace user” (Schmidt [0046][0032] and Fig. 9, transmitting MDT measurement report from UE to TCE (“MDT server”). The TCE requested the MDT measurement).
Wang , Yao and Schmidt teach detecting network performance. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Yao to include a feature that transmit the MD measurement report bac to the MDT measurement requesting device as disclosed by Schmidt, such feature helps to transfer combined MDT measurements to TCE or MDT server (Schmidt [0094]).

Regarding claims 6, and 14, the combination of Wang and Yao teaches all the limitations of claims 1 and 9.
Wang does not teach:
“further comprising: transmitting the trace report to the trace user actively.  
Schmidt teaches:
“further comprising: transmitting the trace report to the trace user actively” (Schmidt [0104][0105], transiting the report to TCE when reporting when network measurement satisfies certain threshold. Thus, it is an active process. Further the components have to be active in order to send and receive the reports).
Wang , Yao and Schmidt teach detecting network performance. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Yao to include a feature that transmit the MD measurement report to TCE when certain condition satisfied as disclosed by Schmidt in order to implements desired  reporting condition for particular of network measurement (Schmidt [0101]). 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach session management.
Bor Yaliniz et al. (US 2019/0223055)
Liu (US 10/075,870)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454